Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on January 28, 2021, in which: 
Claims 1, 2, 12, and 14-20 are currently amended.  
Claims 1-12 and 14-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 10-11 of the applicant’s remarks, the applicant argues that Toledano as modified by Mocherla fail to teach “extracting a region of interest from each of the sequential images, wherein a majority of the region of interest comprises a ground plane surrounding the vehicle.”  The examiner respectfully disagrees.  Toledano Fig. 5C and corresponding paragraphs [0124]-[0127] explain how road/lane markings are detected from a segment of a plurality of images including the same road markings.  Road/Lane markings are on the road, which is the ground plane.  Therefore, the examiner respectfully maintains the rejection as further explained below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2019/0353784 A1 (herein “Toledano”), and further in view of Pub No.: US 2019/0196478 A1 (herein “Mocherla”).

Claims 1, 14, and 20
Consider claim 1, Toledano teaches a method comprising: 
receiving sequential images comprising a first image and a second image from a camera of a vehicle (see Toledano [0116], [0186] note camera capturing a plurality of images for monocular image analysis); 
extracting a region of interest from each of the sequential images, wherein a majority of the region of interest comprises a ground plane surrounding the vehicle (see Toledano [0124] note detecting segments of images including objects, i.e. road markings, and filtering the a set of images including the same road markings);
extracting one or more ground features from the region of interest from each of the sequential images (see Toledano [0116], [0124], [0186] note performing monocular image analysis to implement detection of road markings from a set of  images); 
computing coordinates for a ground feature of the first image and the second image (see Toledano [0184]-[0186] note 3-D real world points/real world coordinates based on the set of features, i.e. lane markings); and 
estimating speed of the vehicle based on a change in the coordinates for the ground feature from the first image to the second image (see Toledano [0117]-[0118], [0186] note determine the speed of the vehicle based on the features real world coordinates), wherein the sequential images are received from the camera of the vehicle in real-time when the vehicle is traveling (see Toledano [0116], [0186] note camera capturing a plurality of images to determine the rate of change in distance indicative of the host speed). 
Toledano fails to teach estimating the yaw rate.  Mocherla teaches calculating the yaw rate of a vehicle, based on x-y coordinates (see Mocherla [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toledano to include the recited teach of Mocherla.  Such a modification would improve Toledano by improving systems for automated driving vehicles (see Mocherla). 


Claim 2
Consider claim 2, Toledano as modified by Mocherla teaches wherein the ground feature of the first image and the second image is a detectable image point that is present in each of the first image and the second image and is detected in the ground plane surrounding the vehicle (see Toledano [0112], [0116] note feature detected in a set of images). 

Claim 3
Consider claim 3, Toledano as modified by Mocherla teaches wherein computing coordinates for the ground feature of the first image and the second image comprises estimating three-dimensional coordinates utilizing an optical flow algorithm (see Toledano [0184]-[0186] note 3-D real world points/ real world coordinates based on the set of features, i.e. lane markings).

Claim 4
Consider claim 4, Toledano as modified by Mocherla teaches further comprising predicting a feature point location for the ground feature of the first image and the second image based on a prior computation retrieved from memory, wherein the feature point location is predicted before the optical flow algorithm is solved (see Toledano [0121] note predicted position). 

Claim 5
Consider claim 5, Toledano as modified by Mocherla teaches further comprising supplying the feature point location to the optical flow algorithm to improve accuracy in computing the three-dimensional coordinates for the ground feature of the first image and the second image (see Toledano [0121], [0123], [0185], [0186] note comparing the frame by frame position data to the predicted position ). 


Claim 6
Consider claim 6, Toledano as modified by Mocherla teaches further comprising: identifying an outlier point in one or more of the sequential images using a structure from motion algorithm; and rejecting the outlier point to improve the estimation of the speed and the yaw rate of the vehicle (see Toledano [0119]-[0120] note rejecting false candidates). 

Claim 7
Consider claim 7, Toledano as modified by Mocherla teaches further comprising: computing a median flow from the first image to the second image indicating a movement of the monocular camera from a capture time of the first image to a capture time of the second image; wherein the median flow is calculated as a median of a change in coordinates for a plurality of image points of the first image compared with a plurality of corresponding image points of the second image (see Toledano [0186] note monitoring the change in distance measurements and the rate of image collection to determine the rate of change in distance to an observable object). 

Claim 8
Consider claim 8, Toledano as modified by Mocherla teaches further comprising: identifying outlier points comprising a first outlier point from the first image and a corresponding second outlier point from the second image; and rejecting the outlier points to reduce error in computing the median flow from the first image to the second image; wherein identifying the outlier points comprises detecting a change in coordinates from the first outlier point to the second outlier point that exceeds a predetermined threshold amount  (see Toledano [0119]-[0120] note scanning one or more images and comparing them to predetermined patterns and identifying image possible locations to reduce the probability of missing a candidate object and rejecting false candidates based on properties relative to the vehicle).



Claim 9
Consider claim 9, Toledano as modified by Mocherla teaches wherein estimating one or more of the speed and the yaw rate of the vehicle comprises utilizing rigid body transformation to measure a motion of the vehicle and an orientation change of the vehicle (see Toledano [0170], [0175] note transformation). 

Claim 11
Consider claim 11, Toledano as modified by Mocherla teaches wherein the camera on the vehicle is a rear-view monocular camera attached to a rear of the vehicle (see Toledano [0097] camera system may include one or more cameras facing the rear of the vehicle). 

Claim 12
Consider claim 12, Toledano as modified by Mocherla teaches wherein extracting the region of interest from each of the sequential images, comprises identifying the ground plane surrounding the vehicle, wherein the ground plane comprises one or more of an asphalt, concrete, or dirt surface surrounding the vehicle (see Toledano [0110], [0111], [0124], [0128] note extracting desired feature from the set of images based on position including road/lane markings).

Claim 15
Consider claim 15, Toledano as modified by Mocherla teaches wherein the instructions further comprises: 
predicting a feature point location for the ground feature of the first image and the second image based on a prior computation retrieved from memory, wherein the feature point location is predicted before the optical flow algorithm is solved (see Toledano [0121] note predicted position); and
incorporating the feature point location into the optical flow algorithm to improve accuracy in computing the three-dimensional coordinates for the ground feature of the first image and the second image (see Toledano [0121], [0123], [0185], [0186] note comparing the frame by frame position data to the predicted position ). 


Claim 16
Consider claim 16, Toledano as modified by Mocherla teaches wherein the instructions further comprise: 
identify an outlier point in one or more of the sequential images using a structure from motion algorithm; and rejecting the outlier point to improve the estimation of the speed and the yaw rate of the vehicle (see Toledano [0119]-[01020] note rejecting false candidates).

Claim 17
Consider claim 17, Toledano as modified by Mocherla teaches wherein the instructions further comprise: 
computing a median flow from the first image to the second image indicating a movement of the monocular camera from a capture time of the first image to a capture time of the second image; wherein the median flow is calculated as a median of a change in coordinates for a plurality of image points of the first image compared with a plurality of corresponding image points of the second image (see Toledano [0186] note monitoring the change in distance measurements and the rate of image collection to determine the rate of change in distance to an observable object). 

Claim 18
Consider claim 18, Toledano as modified by Mocherla teaches wherein the instructions are such that estimating one or more of the speed and the yaw rate of the vehicle comprises utilizing rigid body transformation to measure a motion of the vehicle and an orientation change of the vehicle (see Toledano [0170], [0175] note transformation). 

Claim 19
Consider claim 19, Toledano as modified by Mocherla teaches are such that extracting the region of interest from each of the sequential images, comprises identifying the ground plane surrounding the vehicle, wherein the ground plane comprises one or more of an asphalt, concrete, or dirt surface surrounding the vehicle (see Toledano [0128] note extracting desired feature from the set of images based on position).
Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647